140 S.E.2d 767 (1965)
264 N.C. 77
STATE
v.
Charles E. MORROW.
No. 249.
Supreme Court of North Carolina.
March 17, 1965.
*768 Atty. Gen., T. W. Bruton, and Deputy Atty. Gen., Harry W. McGalliard, for the State.
George J. Miller, Charlotte, for defendant appellant.
PER CURIAM.
The evidence offered by defendant in support of his motion was insufficient to establish the prerequisites for granting a new trial on the ground of newly discovered evidence stated by Stacy, C. J., in the oft-cited case of State v. Casey, 201 N.C. 620, 161 S.E. 81. Moreover, a motion for a new trial on the ground of newly discovered evidence is addressed to the sound discretion of the trial court. State v. Williams, 244 N.C. 459, 94 S.E.2d 374; State v. Dixon, 259 N.C. 249, 130 S.E.2d 333. The findings of fact are amply supported by the evidence. As stated by Judge Martin, the testimony of Summers at the trial of defendant at said April 1964 Session *769 "was merely accumulative and corroborative of the testimony of the witness Sara Lee Guion and Mr. Guion." Judge Martin, in the exercise of his discretion, denied defendant's said motion. No abuse of discretion is suggested and certainly none appears. We perceive no merit in defendant's appeal. Hence, Judge Martin's order will be and is affirmed.
Affirmed.